FOLLETT, J.
The relator, a patrolman, was dismissed from the police service for intoxication. A written notice of the charge made against him, and that it would be investigated November 15, 1893, was personally served on the relator November 10, 1893. He appeared before the board with counsel, and asked for an adjournment to procure witnesses, but did not state the name of any person whom he desired to call. The charge was proved by two witnesses, the captain of the precinct and a police surgeon. The relator was not sworn in his own behalf, and made no defense. Five days after the hearing, he made and filed an affidavit with the commissioners, in which he stated the names of three persons by whom he testified that he could disprove the charge made against him. Why the names of the witnesses were not given on the hearing, or not earlier furnished, is not disclosed. It is not asserted that erroneous rulings were made on the hearing, and the only ground upon which we are asked to reverse the proceedings is because an adjournment was refused. We think the board did not abuse its discretion. He had five days’ notice of the hearing, and, so far as the case shows, made no effort to have his witnesses subpoenaed. When confronted with the charge, he declined to be sworn, and gave no evidence that he had any defense on the merits.
The writ should be dismissed, with costs. All concur.